DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No. 10-2018-0159533 filed in the Republic of Korea on December 11, 2018 has been received and it is acknowledged.
Claims 1, 3-10, and 12-19 are pending. Claims 2 and 11 have been canceled.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US Patent 9,601,740).
With regard to claims 1 and 4, Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between 
The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 44-60). The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2).
The examiner would like to note that the instant application allows for the fibrous adhesive layer to be in the form of a porous web (see page 10, lines 10-11 of the specification).
The porous substrate (11) of Lee et al. is equivalent to the “separator substrate” in claim 1. 
The layer (13) of Lee et al. meets the limitations for “a fibrous adhesive layer formed on one surface of the separator substrate” in claim 1, and the limitations of claim 4 for “wherein the fibrous adhesive layer comprises a polyvinylidene fluoride (PVDF)-based polymeric material”.
Lee et al. teach that the diameter of the fibers forming the layer (13) range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the range in claim 1.
The lithium secondary battery of Lee et al. is equivalent to the lithium secondary battery in claims 1 and 4. In the alternative, the lithium secondary battery in claims 1 and 4 is obvious over the lithium secondary battery of Lee et al.
m (claim 1). This thickness is within the claimed range.
With regard to claim 18, Lee et al. teach that a lithium secondary battery may be used in electric vehicles (column 15, lines 46-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2015/0318528) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 1 and 4, Iwai et al. teach a non-aqueous secondary battery separator including a microporous membrane and an adhesive porous layer provided on one or both surfaces of the microporous membrane and containing fibrillary polyvinylidene fluoride (PVDF) resin (abstract, par.0015). The PVDF resin is configured as fibrillary fiber (par.0049).
	The microporous membrane of Iwai et al. is equivalent to the “separator substrate” in claim 1.
The adhesive porous layer provided on one or both surfaces of the microporous membrane and containing fibrillary polyvinylidene fluoride (PVDF) resin fibers of Iwai 
Iwai et al. fail to teach the diameter of the polyvinylidene fluoride (PVDF) resin fibers.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 44-60). The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2). The diameter of the fibers forming the layer (13) range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF fibers with a diameter of between 0.3-1.5 m (300-1500nm) for the adhesive porous layer of Iwai et al., because Lee et al. teach this diameter for PVDF fibers used in a porous layer (13) acting as adhesive layer.
The range of 300-1500 nm overlaps the claimed range.
Iwai et al. further teach a non-aqueous secondary battery comprising the separator between a positive electrode and a negative electrode, and an electrolyte. The non-aqueous secondary battery may be a lithium ion secondary battery (par.0093).

With regard to claim 3, Iwai et al. teach that the thickness of the adhesive porous layer is preferably 0.5-5m (par.0056). This range includes the claimed range.
With regard to claims 6 and 7, PVDF resin configured as fibrillary fiber (par.0049) meets the limitations of claim 6.
Iwai et al. further teach that the adhesive porous layer may further comprise a filler, such as alumina (Al2O3)(par.0030-0031). This meets the limitations of claim 6 for “ceramic particles” and the limitations of claim 7.
With regard to claims 8 and 9, Iwai et al. fail to teach the size of alumina (Al2O3) used as filler and the amount of alumina in the layer.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).
The separator includes a porous substrate (11) and layers (13) and (15) on each side of the substrate (11)(fig. 1, column 6, lines 57-63).
The layer (15) is formed of fibers and inorganic particles, wherein the examples of inorganic particles include Al2O3 (column 9, lines 7-30). The Al2O3 particles have a size of 10-100nm and are used in amount of 10-25wt% of the mixture for the layer(15) in order to provide the layer (15) with the desired shape and strength (column 9, lines 35-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles having a size of 10-100nm as 
This range includes the range in claim 8.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles in an amount of 10-25wt% of the adhesive porous layer of Iwai modified by Lee, in order to provide the layer with the desired form and strength.
This range is within the range in claim 9.
With regard to claim 18, Iwai et al. teach that a lithium ion secondary battery may be used in an automobile (par.0002).

8.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN102569701, with machine translation) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 1 and 5, Chen et al. teach a lithium-ion battery comprising a positive electrode, a negative electrode, an electrolyte, and a separator between the positive electrode and the negative electrode (second paragraph under “Background of the Invention”).
The separator includes a porous membrane substrate (1), a ceramic material layer (2) coated on the surface of the porous membrane substrate (1), and a polymer adhesive layer (3) coated on the surface of the ceramic material layer (2) (second paragraph under “Detailed Description of the Preferred Embodiment”).

Chen et al. further teach that the polymer adhesive layer (3) may comprise polyvinylidene fluoride (PVDF) (ninth paragraph under “Summary of the Invention”), but fail to teach that the polyvinylidene fluoride (PVDF) is in fibrous form.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 57-60). The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylidene fluoride (PVDF) in fibrous form for the adhesive layer (3) of Chen et al., because this type of PVDF is clearly taught by Lee et al. for an adhesive layer of a separator.
Lee et al. teach that the diameter of the fibers range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the claimed range.
The lithium ion battery of Chen modified by Lee is equivalent to the battery in claims 1 and 5 of the instant application.
With regard to claim 4, polyvinylidene fluoride (PVDF) in fibrous form meet the claim limitations.

s 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN105322177, with machine translation) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 10 and 13, Luo teaches a lithium battery electrode comprising a current collector, an electrode active material layer, and an isolation adhesive layer coated on the electrode active material layer (claim 1). The isolation adhesive layer comprises PVDF (claim 1).
The isolation adhesive layer may be formed on the surfaces of the positive and negative electrode active material layers (claim 1 and last paragraph on page 4 of the machine translation).
Luo further teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte (claims 8 and 9).
Luo fails to teach that PVDF is in fibrous form.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).
The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 57-60). The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylidene fluoride (PVDF) in fibrous form 
Lee et al. teach that the diameter of the fibers forming an adhesive layer range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the claimed range.
With regard to claim 12, Luo teaches that the isolation adhesive layer has a thickness of 2-5 m (claim 5). This range overlaps the claimed range.
With regard to claims 14 and 15, Luo does not teach that the isolation adhesive layer (3) comprises ceramic particles.
However, Lee et al. further that a layer comprising PVDF fibers may also comprise inorganic particles which provide the layer with the desired form and strength (column 9, lines 7-52 and column 10, lines 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic particles in the isolation adhesive layer (3) of Luo modified by Lee, in order to obtain the desired form and strength of the layer.
Lee et al. further teach that the examples of inorganic particles include Al2O3, TiO2, and SiO2 (column 9, lines 29-31). These particles meet the limitations for ceramic particles in claims 14 and 15.
With regard to claims 16 and 17, Lee et al. teach that the inorganic particles have a size of 10-100nm and are used in amount of 10-25wt% of the mixture for the layer (15) in order to provide the layer (15) with the desired shape and strength (column 9, lines 35-52).
.

Response to Arguments
10.	Applicant's arguments filed on October 14, 2021 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the objection to claims 10-17 and 19 are withdrawn following the applicant’s amendment to claim 10; and
-the rejection of claims 1, 3, 4, 6, 7, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 2015/0318528) is withdrawn following the applicant’s amendment to claim 1.
On pages 6-9 of the Remarks filed on October 14, 2021 the applicant argues that Lee et al. (US Patent 9,601,740) teach a non-pore polymer film (column 8, lines 15-29), which is different from the claimed fibrous adhesive layer because the fibrous form no longer exists in the non-pore polymer film of Lee et al.
The examiner would like to note that the non-pore polymer film of Lee et al. is the film (13a), which is formed on the separator of the second embodiment (see fig.2 and column 6, lines 25-27).
However, Lee et al. teach the separator (10) of the first embodiment (fig.1, and column 6, lines 22-24).The separator (10) comprises the first porous polymer web layer (13) acting as an adhesive layer (column 6, lines 44-60).The first porous polymer web 
Additionally, the instant application allows for the fibrous adhesive layer to be in the form of a porous web (see page 10, lines 10-11).
Therefore, the first porous polymer web layer (13) made from PVDF fibers of Lee et al. meets the limitations for the fibrous adhesive layer of the instant application.
On pages 6-8 and 10 of the Remarks the applicant argues that if the diameter of fiber is less than 100 nm, the cell has low mechanical properties. If the diameter exceeds 900 nm, it is difficult to prevent short circuits between the electrodes.
However, the examiner would like to point out that the specification of the instant application does not contain any evidence to prove the criticality of the claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP. 716.02(d).II. DEMONSTRATING CRITICALITY OF A CLAIMED RANGE)

Conclusion
11.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722